Citation Nr: 1141373	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-25 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Young, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1989 to July 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  Per his request, the Veteran was scheduled for a Travel Board hearing in August 2010; he failed to report for the hearing.  In October 2010, the Board remanded this matter for additional development.  


FINDING OF FACT

Competent medical evidence supports a findings that pre-existing hypertension was aggravated during the Veteran's active duty service.  


CONCLUSION OF LAW

Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants the Veteran's claim, there is no reason to belabor the impact of VCAA on this matter; any notice defect or duty to assist omission is harmless.  



II.  Service Connection Claim

The Veteran contends that his hypertension was aggravated during service, and should be service-connected.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2011).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

On the Veteran's service enlistment physical examination in 1988, his blood pressure was 146/82.  The only other blood pressure reading in the service treatment records is a reading of 124/70 in January 1992.  

The earliest postservice medical record which shows a blood pressure reading is a July 2002 Employee Health Services Health History Questionnaire; the Veteran's blood pressure reading was 184/88.  On a private family practice clinic office visit in August 2005, it was noted that the Veteran was seen for follow-up of hypertension.  He reported that he had been checking his blood pressure with a manual cuff at home, with the assistance of his girlfriend (who is a certified nursing assistant) and that his [systolic] readings ranged in the 120's to 130's; only one systolic value (out of approximately 20) was higher than 140.  On examination at the clinic, his blood pressure, measured manually, was 155/80. 

In June 2005, the Veteran presented to Dr. MJK as a new patient with a history of high blood pressure, which noticed at home and came in to have it assessed.  He reported then that he had not been seen for health care in some time.  On examination, his blood pressure was 180/86.  The assessment was hypertension, and he was started on medication.

In an August 2006 statement the Veteran related that following service he continued to be troubled by elevated blood pressure.  He stated that in July 2002, he had a physical for employment which found elevated blood pressure, and that medication for hypertension was prescribed.

In a December 2006 statement Dr. MJK noted that the Veteran's blood pressure in service in the late 1980's was elevated at 146/82.  He stated "at the young age at which this was performed, this should have been considered abnormal, i.e. hypertensive, and a workup initiated at that time.  Follow-up should also have been planned at that time to see whether this was a spurious value or indicative of a developing hypertension problem."  In March 2007 the Veteran was seen by Dr. MD, a physician at his place of employment.  She also noted that his blood pressure was 146/82 on physical examination when he was age seventeen.  She stated "This is definitely an abnormal blood pressure reading, especially for a seventeen-year old, and should have undergone further evaluation with at least two or three more readings to see whether this was consistently elevated.  At that age, a level of blood pressure reading is not normal and could indicate the presence of hypertension.  He was not under any stress at the time of that reading, and attention should have been given to this abnormal vital sign."  In a June 2010 private outpatient treatment record of Dr. MJK, the Veteran's blood pressure reading was noted to be 140/70; the assessment was hypertension.  

On VA examination in December 2010 it was noted that the Veteran's claims file was reviewed.  He provided a history of elevated blood in service.  The diagnosis was hypertension, marginally treated.  The examiner observed that in reviewing the Veteran's outside medical records the term "WHITE COAT hypertension" was used liberally, and that such diagnosis is directed toward those persons who, likely due to some emotional response to a medical setting, trigger catecholamine release leading to elevation of blood pressure and often tachycardia.  He noted that the medical records demonstrate a substantial variation in blood pressure readings at different intervals; however, the baseline blood pressure had been increasing over the past four-year interval.  He stated that the blood pressure medication the Veteran is on is substantial, indicating that even with high doses of very effective blood pressure medications, he still had extremely high blood pressures at the time of the visit.  It was clear to the examiner that the Veteran's diagnosis is hypertension, moderate with "white coat" hypertension - in addition to underlying generalized hypertension.  

VA examiner further noted that the Veteran had been denied service-connection for hypertension on the basis of the two blood pressure readings found in the service treatment records.  The blood pressure reading at service entrance examination was clearly in a range of "hypertension" and the single other reading was clearly in the range of "normal[.]"  He stated that the problem [with this case] is the lack of service treatment records.  Other than the entrance physical, the only other reading was in January 1992, (124/70) six months prior to discharge.  He indicated that due to a lack of follow-up on the elevated entrance blood pressures, and the lack of a discharge physical, with requisite blood pressure measure, the feasibility of making a decision regarding progression of the Veteran's acknowledged fluctuating (white-coat) type of blood pressure.  

The examiner opined that there was sufficient doubt cast on the progression of blood pressure while the Veteran was in service, that it was as likely as not, that the gradually escalating white coat hypertension currently identified was a continuation of the fluctuating (possibly with increasing levels) blood pressure readings that were missing from the service treatment records.

In essence, the December 2010 VA examiner has opined that because of the incomplete state of the evidence in the matter it was not possible to offer an unequivocal opinion regarding the nature and etiology of the Veteran's claimed hypertension, but that given the information available it is reasonable to find that the Veteran's hypertension was manifested early in service and has progressed since.  Such opinion is consistent with the private medical opinions the Veteran has submitted in support of his claim.  There is no medical evidence clearly to the contrary.  The Board has no reason to question the expertise of the VA examiner.  He provided a detailed explanation of rationale with citation to medical treatise.  Accordingly, the Board finds that it is reasonably shown that hypertension noted at service entrance progressed in severity during (and therefore was aggravated by) the Veteran's service.  All of the factual and legal requirements for establishing service connection are met; service connection for hypertension is warranted.  


ORDER

Service connection for hypertension is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


